686 S.E.2d 130 (2009)
In the Matter of Charles A. THOMAS, Jr. (two cases).
Nos. S09Y1023, S10Y0233.
Supreme Court of Georgia.
November 9, 2009.
Jenny K. Mittelman, State Bar of Georgia, Atlanta, for appellant (Nos. S09Y1023, S10Y0233).
William P. Smith III, General Counsel, State Bar of Georgia, Atlanta, for appellant (No. S09Y1023).
Paula J. Frederick, General Counsel, State Bar of Georgia, Atlanta, for appellant (No. S10Y0233).
Jack F. Witcher, Breman, for appellee (Nos. S09Y1023, S10Y0233).
Daniel Bruce Greenfield, Bremen, for appellee (No. S09Y1023).
Jeffrey S. Ward, Brunswick, other party representation, (Nos. S09Y1023, S10Y0233).
Marcus B. Calhoun, Jr., Page, Scrantom, Sprouse, Tucker & Ford, Columbus, other party representation (No. S09Y1023).
PER CURIAM.
This matter is before the Court in Case No. S10Y0233 on the petition of Charles A. Thomas, Jr., for voluntary surrender of his Bar license. On September 16, 2009, Thomas pleaded guilty to 55 counts of theft by taking and forgery in the Superior Court of Carroll County. He acknowledges that by virtue of his convictions he has violated Rules 8.4(a)(2) and (a)(3) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d), the maximum sanction for which is disbarment. The State Bar recommends acceptance of the petition.
Having reviewed the record in this case, we agree that surrender of Thomas's law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of Charles A. Thomas, Jr., be removed from the rolls of persons authorized to practice law in the State of Georgia. Thomas is reminded of his duties pursuant to Bar Rule 4-219(c).
Further, the Court orders that In the Matter of Thomas, S09Y1023, which also involves Thomas and is currently pending before the Court, be transferred to inactive status. In the event Thomas petitions for reinstatement, that matter should be considered in conjunction with such petition.
Voluntary surrender of license accepted.
All the Justices concur.